DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8-9, 16, and 20 are presented for examination.

Response to Amendment
Applicant has not yet overcome the drawing objections.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.
Applicant’s argument that the drawings are acceptable is unpersuasive for the same reasons as delineated in multiple previous Office Actions.  Correction is required.

Drawings
The drawings are objected to because unlabeled rectangular boxes 81-85, 91-95, and 100 (Figure 4) should be provided with descriptive labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-9, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 16, as amended, indicate that the predicting and learning are performed “via a cloud on-demand self-service that communicates with [a] cloud computing environment server”.  However, the specification at most indicates that “on-demand self-service” is a characteristic of cloud computing models in general, not a separate entity that is capable of “communicat[ing] with [a] cloud computing environment server”.  See specification paragraphs 36-38.  Therefore, the aforementioned limitations introduce new matter into the claims.  For purposes of examination, the phrase “a cloud on-demand self-service that communicates with a cloud computing environment server” will be construed to mean “a cloud 
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing further to limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 8 and 20 recite that the method/system of claims 1 and 16, on which they respectively depend, are “embodied in a cloud-computing environment.”  However, claims 1 and 16, as amended, recite that the predicting and learning are performed “via a cloud on-demand self-service that communicates with [a] cloud computing environment server”.  Therefore, claims 1 and 16, as amended, already recite that the system/method are “embodied in a cloud computing environment,” and claims 8 and 20 add nothing to the claims as amended.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 8-9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin et al. (WO 2016142351) (“Bodkin”) in view of Karanam et al. (US 20160055420) (“Karanam”) and further in view of Hill (US 7930199) (“Hill”), Potter et al. (US 20110055720) (“Potter”), and Song et al. (US 20140172431) (“Song”).
Regarding claim 1, Bodkin discloses “[a] computer-implemented cognitive state amelioration method (can also be embodied as a system comprising a processor and memory (Bodkin, paragraph 78) or as a computer-readable storage medium storing program instructions (Bodkin, paragraph 6)), the method comprising: 
predicting a cognitive state of a user based on each of … a plurality of inputs including a physiological state of the user, a gesture of the user, a speech pattern of the user, and an internal state status of the user (wearable device detects inputs such as pulse [physiological state], vibration [gestures], audio [speech], and blood pressure [internal state] and consults a wearable device rules database to assign a label such as “depressed,” “anxious,” “angry,” “happy,” etc. [cognitive states] – Bodkin, Figs. 8B and 12, paragraph 61)…, the cognitive state being predicted by comparing the plurality of inputs with labels in a database for categorizing the plurality of inputs to the cognitive state (wearable device rules database includes a list of one or more sensors, one or more rules associated with such sensors, and a location and/or device to which the wearable device database may be sent when the rule is violated; if, for instance, the pulse is less than 45 [input], the system may consider the user to be depressed [label] – Bodkin, paragraph 61; see also Fig. 8B); 
wherein the labels include two types of labels with a first being the negative type of the cognitive state and a second being a neutral or a positive type of the cognitive state that is correlated with the plurality of inputs (labels in wearable device rules database include labels such as “depressed,” “anxious,” and “angry” [negative cognitive states] that could be correlated with pulse and temperature violating certain rules and labels such as “happy” and “surprised” [neutral/positive cognitive states] that could be correlated with the audio violating certain rules – Bodkin, Fig. 8B), …
upon determining that a user is experiencing elevated levels of stress [negative cognitive state] as a result of wearable device sensor readings that indicate the user’s pulse is higher than average, the robotic companion may make a purring sound [ameliorating action] to attempt to calm the user – paragraph 38; actions may also include rubbing against the user’s leg or “licking” the user’s face [physically contacting the user] – Bodkin, paragraph 41), …; and 
learning a value of an effectiveness of the first ameliorating action for treating the negative type of the cognitive state for the predicting to predict a different cognitive state, thereby to dictate a different ameliorating action as a second ameliorating action to treat the different cognitive state more effectively1 by increasing the value of the effectiveness (reassessing after making the purring sound may entail determining that the user is still experiencing high levels of stress [i.e., that the ameliorating action was ineffective] given the results of the comparison of the user’s blood pressure or other sensed physiological characteristic readings with one or more rules [difference in BP readings before and after purring is an effectiveness value here, and to the extent that the BP returns to normal ranges after the different ameliorating action is performed, the BP difference/effectiveness value is increased]; the robotic companion may then perform a different action such as jumping, meowing, or wagging its tail, among others [different ameliorating action] – Bodkin, paragraph 38; if the current model identifies the user as being depressed but the user enthusiastically plays fetch with the robotic companion, the sensor data and other physiological parameters that led to the initial conclusion may be labeled “not depressed” [different cognitive state] as a new training example – id. at paragraph 63 [in this case, playing the game of fetch is ineffective in treating the user’s depressed state because the user was not depressed in the first place]),
reassessing after making a purring sound [predicting the cognitive state a second time] may entail determining that the user is still experiencing high levels of stress given the results of comparison of the user’s blood pressure with one or more rules (e.g., above or below a certain level) [difference in BP readings before and after purring is an effectiveness value here, and to the extent that the BP is still outside normal ranges after the purring, the effectiveness fails to achieve a threshold value]; the robotic companion may then perform a second action different from the first such as jumping [different ameliorating action], meowing, or wagging its tail [second different ameliorating action] – Bodkin, paragraph 38; if a current model identifies a user as being depressed, the robotic companion begins to play fetch with the user, and the user is then sensed not to be depressed, the sensor data and other physiological parameters that led to the initial conclusion may be labeled as a new training example [i.e., the labels may be adjusted because the fetch game was not effective in ameliorating a nonexistent depressed state] – id. at paragraph 63; wearable device rules database includes a set of labels that are transmitted to the robotic companion when a rule is violated (e.g., if a pulse is less than 45, the system may consider the user to be depressed) – id. at paragraph 61)…;
wherein when the second ameliorating action is performed, the label of the cognitive state is adjusted such that the adjusted label of the cognitive state is correctly predicted a second time (Bodkin Fig. 13 shows that program files 1, 2, and 3 are run for pre-selected amounts of time, and if after running all three program files the sensor readings are still outside the rules, the activity of the robotic companion is changed; if that second activity results in sensor readings that are within the rules, the system runs the program file for a predetermined additional amount of time and returns to the robotic companion interactive software (see Fig. 11A); Fig. 8B shows that whether the sensor readings are outside the rules determines the label; for instance, if the user’s pulse initially reads as 40, the label “depressed” would initially be applied to the user, and in accordance with Figs. 11B and 13, the system would run through three “meow” program files, and if after exhausting all three the user’s pulse is still below 45, the system would switch to, say, “purr,” and if purring brings the user’s pulse above 45, the system would then label the user as “not depressed” [correct prediction of adjusted label]).”
Bodkin appears not to disclose explicitly the further limitations of the claim.  However, Karanam discloses that “an internal state status of a user [is] received from a second user (health module may acquire health data of a user through input by a caregiver or informant, for example a doctor, nurse, family member, teacher, friend, etc.; informant may enter assessments of and observations on a user’s health state (e.g., observations regarding his/her mood, behavior, symptom severity, etc.) – Karanam, paragraph 109)….”
Bodkin and Karanam both relate to predictive modeling of user health and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodkin to allow a second user to input data on a first user’s internal state, as disclosed by Karanam, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would increase the confidence of the system’s predictions by allowing it to accept data from more reliable sources when the first user is a poor historian or otherwise unable to communicate effectively with the system.  See Karanam, paragraph 109.
Karanam further discloses a “method that interacts with a cloud computing environment server (embodiments may be practiced with any computer system configuration including, inter alia, distributed and cloud computing environments (e.g. AMAZON® EC3), where tasks are performed by remote processing devices that are linked through a communications network – Karanam, paragraph 107; implementations of the subject matter can be implemented in a computing system that includes a back-end component, e.g., as a data server – id. at paragraph 229), comprising:
predicting, via a cloud on-demand self-service that communicates with the cloud computing environment server, a … state of a user (embodiments may be practiced with any computer system configuration including, inter alia, distributed and cloud computing environments (e.g. AMAZON® EC3), where tasks are performed by remote processing devices that are linked through a communications network – Karanam, paragraph 107; implementations of the subject matter can be implemented in a computing system that includes a back-end component, e.g., as a data server – id. at paragraph 229 [i.e., a user may perform on-demand self-service actions at a remote computing device that communicates with a cloud computing server]; predictive method may include determining the strength of a relationship between a user’s health state and the user’s consumption of media content [which necessarily involves predicting the user’s state itself] – id. at abstract) …; …
performing, via a device … connected to the cloud computing environment server, a first … action based on a command from the cloud computing environment server (embodiments may be practiced with any computer system configuration including, inter alia, distributed and cloud computing environments (e.g. AMAZON® EC3), where tasks are performed by remote processing devices that are linked through a communications network – Karanam, paragraph 107; implementations of the subject matter can be implemented in a computing system that includes a back-end component, e.g., as a data server – id. at paragraph 229; system may include a biofeedback module [device] that provides personalized media content recommendations to the user after learning the user’s media content preferences in various contexts; biofeedback module may refer to the user’s personalized profile and predictive model generated by an analysis module [which may be embodied on the cloud computing server] to assemble and/or suggest media content items [action] for the user [i.e., the biofeedback module receives a command from the analysis module to take the user’s preferences into account when making a suggestion and makes the suggestion based thereon] – id. at paragraph 164)…; and
learning, via the cloud on-demand self-service that communicates with the cloud computing environment server, a value (embodiments may be practiced with any computer system configuration including, inter alia, distributed and cloud computing environments (e.g. AMAZON® EC3), where tasks are performed by remote processing devices that are linked through a communications network – Karanam, paragraph 107; implementations of the subject matter can be implemented in a computing system that includes a back-end component, e.g., as a data server – id. at paragraph 229 [i.e., a user may perform on-demand self-service actions at a remote computing device that communicates with a cloud computing server]; to identify health states [values] of a population, an analysis engine may apply a processing technique to the health data, including deep learning and machine learning techniques – id. at paragraph 130)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodkin to perform the relevant computations in a cloud-computing environment, as disclosed by Karanam, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow relevant data to be accessed more easily without resorting to local data stores that may not necessarily be accessible.  See Karanam, paragraph 107.
Hill discloses “predicting a cognitive state of a user based on … a relation of a user to a cohort of users (method of promoting a consumer reaction to a stimulus involves recording facial expressions and eye positions of a human subject while exposed to a stimulus throughout a time period, coding recorded facial expressions to emotions, and reporting the coded emotions – Hill, abstract; emotional values may be reported for segmented groups of the participants (e.g., men vs. women or those who had purchased an advertised product vs. those who had not purchased the advertised product before) – id. at col. 15, ll. 40-67)….”
Bodkin, Karanam, and Hill all relate to predictive modeling of users and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin and Karanam to predict the user’s cognitive state based on the cohort to which he belongs, as disclosed by Hill, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for a more granular view of the prediction than if the predictions were not categorized by cohort.  See Hill, col. 15, ll. 40-67.
Neither Bodkin, Karanam, nor Hill appears to disclose explicitly the further limitations of the claim.  However, Potter discloses that “the ameliorating action includes causing a piece of furniture to perform a massage chair [furniture] may apply a pinching massage [squeeze] to the user’s upper left shoulder when the user sits in the massage chair – Potter, paragraph 54).”
Potter and the instant application both relate to therapeutic devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Karanam, and Hill to cause a piece of furniture to perform a therapeutic squeeze of the user, as disclosed by Potter, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would relax the user.  See Potter, paragraph 54.  Furthermore, an ordinary artisan before the effective filing date could look to Potter as an alternative means of relaxing the user using the method disclosed by Bodkin/Karanam/Hill.  An ordinary artisan could merely substitute the robotic companion disclosed by Bodkin (as modified by Karanam and Hill) with the piece of furniture disclosed by Potter as the physical object tasked with providing the ameliorating action, with predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Song discloses that “each of the labels carries a weight with the label that associates a degree or severity of the cognitive state (an emotion coordinate graph can have an axis relating to an emotional valence ranging from -1 (sad) to +1 (happy) and an axis relating to emotional arousal [degree of cognitive state] ranging from -1 (bored) to +1 [weight] (aroused) [label] – Song, paragraphs 26-27 and Figs. 2A-B); [and] …
the first ameliorating action [is] paired with the degree or the severity of the cognitive state and dictates a type of the first ameliorating action according to the degree or the severity of the cognitive state (music playing system plays music based on speech emotion recognition – Song, abstract; voice data are analyzed to obtain an emotion coordinate of the voice data, and a song emotion coordinates closest to the current emotion coordinate and a target emotion coordinate are found; the system then plays songs along a line from the first song emotion coordinate to the destination song coordinate to cheer up the user [ameliorating action] – id. at Fig. 3 [so that the valence/degree of the user’s current cognitive state dictates the emotional valence of the first song played]; see also Figs. 4A-B)….”
See Song, paragraphs 7, 13.

Claim 9 is a computer program product claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 16 is a system claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, Bodkin, as modified by Karanam, Hill, Potter, and Song, discloses that the system is “embodied in a cloud-computing environment (implementations may be practiced in distributed and cloud computing environments – Karanam, paragraph 107).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Hill, Potter, and Song to embody the system in a cloud computing environment, as disclosed by Karanam, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow relevant data to be accessed more easily without resorting to local data stores that may not necessarily be accessible.  See Karanam, paragraph 107.

Claim 20 is a system claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed March 30, 2021 (“Remarks”) have been fully considered but they are not persuasive.
	Applicant’s only substantive argument is that the “cited art does not teach … offloading computations to a cloud server.”  Remarks at 7-8.  However, Karanam paragraph 107 indicates that embodiments of the invention disclosed therein may be practiced in distributed and cloud computing environments, and paragraph 229 further elucidates that this environment can include a backend server.  Examiner would refer Applicant to the rejection under 35 USC § 103 above for further analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The relationship between the “predict[ing] a different cognitive state” and the “learning an effectiveness of the ameliorating action” is not clear here.  Examiner interprets the limitation to mean that the system determines that the ameliorating action is ineffective in at least some cases at least in part because it incorrectly predicted the cognitive state that prompted the system to choose the ameliorating action.